MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying petitioners Jila Valencia-Solis and Tomas Hernandez’s application for cancellation of removal and denying their motion for remand.
We review the BIA’s denial of a motion to remand for abuse of discretion. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005). A review of the administrative record demonstrates that the BIA did not abuse its discretion in denying petitioners’ motion to remand because petitioners did not show that the additional evidence regarding hardship to their qualifying relatives “was not available and could not have been discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). Accordingly, respondent’s unopposed motion for summary disposition of this petition for review in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction in part is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.